DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ann M. Knab on 7/28/2022.
The application has been amended as follows:
Claim 6:
The multi-colored milling blank according to claim 1, wherein each round surface (30) has a radius of curvature which is constant across more than half of the round surface (30) or across the entire round surface (30).

Claim 12:
Claim 12 has been CANCELLED.

Claim 13:
The multi-colored milling blank according to claim 1, wherein the first layer, the second layer and a third layer are different with respect to the color and/or brightness 

Claim 16:
In line 4, “by being joined together” has been omitted.
In lines 5-6, “the extent” has been amended to recite --an extent--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kato, as modified by Sakamoto et al., is considered the best art of record. However, neither Kato nor Sakamoto, nor any prior art of record, disclose or teach the base members in the shape of a half-torus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew P Travers/             Primary Examiner, Art Unit 3726